DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 24 February 2021, the status of the claims is as follows:
Claim 1 is currently amended; 
Claims 2-7 and 9 are as originally filed;
Claims 10 and 21-29 are previously presented; and
Claims 8 and 11-20 are cancelled.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 5-7, filed  24 February 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Donnay et al., U.S. Patent Application Publication No. 2012/0303043 A1 (“Donnay”), in view of Peterson et al., U.S. Patent Application Publication No. 2016/0058344 A1 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnay et al., U.S. Patent Application Publication No. 2012/0303043 A1 (“Donnay”).
As to Claim 1, Donnay teaches the following:
An applicator (“inserter”) 100 for applying an on-skin sensor assembly (“body housing”) 122 to a skin of a host (see “”Insertion assemblies are provided, which are used to install a medical device to the subject. In some embodiments, an insertion assembly includes an inserter and the medical device itself. The inserter can be configured to insert various medical devices into the subject, such as for  in para. 0107), the applicator 100 comprising:
an on-skin sensor assembly (“body housing”) 122 (see fig. 22);
an applicator housing (“handle”) 102 (see fig. 22);
a needle carrier assembly (“needle hub”) 136 comprising an insertion element (“sharp”) 124 configured to insert a sensor (“sensor”) 30 of the on-skin sensor assembly 122 into the skin of the host (see fig. 24; see “As the sharp 124 is urged distally towards the subject's skin (FIG. 24), it carries the sensor insertion portion 36 of sensor 30 into the subcutaneous portion of the subject's skin S and into contact with the interstitial fluid. As carriage 130 reaches a distal position, the distal surface of the on body housing 122 engages the upper surface of adhesive pad 118, thereby becoming adhered to the skin surface S of the subject.” in para. [0136]);
a holder (“shuttle”) 134 releasably coupled to the needle carrier assembly 136 and configured to guide the on-skin sensor assembly 122 while coupled to the needle carrier assembly 136 (see “As illustrated in FIG. 25, such pivoting of fingers 184 causes fingers 184 to become disengaged from distal edge 194 of inner rail 128. Shuttle 134 is thereby disengaged from inner rail 128. Disengagement of the shuttle 134 from the inner rail 128 permits the spring 146 decompress and to expand, thereby advancing the shuttle 134 to a proximal or retracted position, and withdrawing the sharp 124 from the on body housing ” in para. [0138]);
a drive assembly (combination of  “actuator” and “retractor”, or “drive assembly”, all not labeled, see “An inserter can also include one or more components for retracting the sharp, while allowing the analyte sensor and optional mount and/or electronics to remain on the subject. The components for retracting the sharp can include a retractor. It is understood that the retractor and the actuator may be the same structure or include some common components. In some embodiments, the retractor is directly or indirectly coupled to the sharp such that the manual force applied by the user is transferred from the retractor to the sharp to retract the sharp from the skin. In other embodiments, a drive assembly may be provided to retract the sharp. For example, the drive assembly may include a spring, motor, hydraulic piston, etc., to retract the sharp away from the skin of the subject. The drive assembly may also include a linear drive component.” in para. [0113]) configured to drive the insertion element 124 from a proximal starting position (“proximal position”) to a distal insertion position (“distal position”) (see figs. 23 and 24), and from the distal insertion position to a proximal retraction position (see figs. 24 and 25); and 
carriage”) 130 disposed around at least a portion of the insertion element 124 and the sensor 30 (see “The sensor 30, mounted with the on body housing 122, can be disposed within a recess of the carriage 130 such as a concave recess in the carriage 130. Alternatively, the sensor 30, mounted with the on body housing 122 can be disposed between the support structure and one or more projections extending from the wall of the sheath. In yet another alternative, the sensor 30 mounted with the on body housing 122 can be held in position by a releasable friction fit coupling to the sharp 124.” in para. [0127]; and see fig. 22) and configured to decouple from the insertion element 124 (“sharp 124” decouples upwards, as shown by the arrow, and away from “carriage 130”, as shown in fig. 26) and the sensor 30 (“carriage 130” decouples upwards and away from “sensor 30”, as shown in fig. 26) when the insertion element 124 and the sensor 30 are inserted into the skin of the host (see movement of “carriage 130” relative to “sharp 124” and “sensor 30” as illustrated in figs. 24-26).
As to Claim 2, Donnay teaches the following:
wherein the on-skin sensor assembly 122 comprises an electronics unit (“sensor electronics”) 13/32 (see “In some embodiments, the sensor electronics 13 and at least a portion of sensor 12 are configured to be maintained "on the body" of the subject, in the substantially same position on the body of the subject, for a period of time that may include hours, days, weeks, or a month ” in para. [0058]; see “Sensor electronics 32 includes on body housing 31, that defines an interior compartment. Also shown in FIG. 2 is insertion device 22 that, when operated, transcutaneously positions a portion of analyte sensor 30 through a skin surface and in fluid contact with ISF, and positions sensor electronics 32 and adhesive layer 33 on a skin surface In certain embodiments, sensor electronics 32, analyte sensor 30 and adhesive layer 33 are sealed within the housing of insertion device 22 before use, and in certain embodiments, adhesive layer 33 is also sealed within the housing or itself provides a terminal seal of the insertion device 22.” in para. [0068]; and see figs. 1 and 2).
As to Claim 3, Donnay teaches the following:
wherein the sensor 30 is connected to the electronics unit 13/32 in the applicator housing 102 (see figs. 2 and 4).
As to Claim 4, Donnay teaches the following:
an elastomeric sensor retention element (“resilient distally extending fingers”) 184 coupled to the applicator housing 102 at a first end (see fig. 23) and coupled to at least one of the insertion element 124 and the sensor 30, the elastomeric sensor retention element 184 configured to retain the sensor 30 within the insertion 
As to Claim 5, Donnay teaches the following:
wherein, upon activation, the insertion element 124 is configured to progress in the proximal direction such that the elastomeric sensor retention element 184 decouples from the at least one of the insertion element 124 and the sensor 30 (see para. [0138], and fig. 25).
As to Claim 6, Donnay teaches the following:
a sensor retention element (“resilient distally extending fingers”) 184 comprising a tab configured to retain the sensor 30 within the insertion element 124 prior to activation of the drive assembly (see para. [0135]-[0138], and figs. 23 and 24).
Allowable Subject Matter
8.	Claims 10 and 22-29 are allowed.
9.	Claims 7, 9, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 7, neither Donnay, Peterson, nor the prior art of record teaches the applicator of base claim 1, including the following, in combination with all limitations of the base claim:
a sensor retention element disposed against at least one of the insertion element and the sensor in a first position and configured to rotate away from the insertion element and the sensor in a second position.

As to Claim 9, neither Donnay nor the prior art of record teaches the applicator of base claim 1, including the following, in combination with all limitations of the base claim:
wherein the sensor comprises a strain relief feature configured to limit the sensor from bending at a bend radius smaller than a predetermined bend radius.

As to Claim 21, neither Donnay, Peterson, nor the prior art of record teaches the applicator of base claim 1, including the following, in combination with all limitations of the base claim:
wherein the needle carrier assembly comprises a tapered needle hub configured to split the sensor retention sleeve during insertion of the sensor.

As to Claims 10 and 22-29, neither Donnay nor the prior art of record teaches the applicator of base claim 22, including the following, in combination with all limitations of the base claim:
wherein the sensor comprises a strain relief feature configured to limit the sensor from bending at a bend radius smaller than a predetermined bend radius.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/04/2021